Citation Nr: 0301881	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  95-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease involving L1-2,
L3-4, L4-5, and L5-S1. 

2.  Entitlement to service connection for tooth extractions 
and jaw injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran is reported to have served on active duty from 
October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2000.  This matter was 
originally on appeal from an April 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's currently diagnosed back disorder did not first 
manifest during service.  

2.  The preponderance of the evidence shows that multiple 
missing teeth and residual jaw pain are not due to an 
incident of service. 


CONCLUSIONS OF LAW

1.	Degenerative disc disease involving L1-2, L3-4, L4-5, and 
L5-S1 was not
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.	Tooth extractions and a jaw injury were not incurred in 
active service.             
38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and the Veteran's Claim Assistance Act of 
2000 (VCAA) 

By letter dated in March 2001, the RO contacted the veteran 
and requested that he furnish copies of the police records 
pertaining to his auto accident in July 1967.  There was no 
response.  The RO initiated contact with the veteran again in 
order to comply with the Board's November 2000 Remand.  By 
letter dated in January 2002, the RO mailed the veteran 
notice of the Veteran's Claim Assistance Act of 2000 (VCAA) 
and VA's duties thereunder.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159.  The RO advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  The RO indicated what 
information or evidence was still needed from the veteran as 
well as what he could do to help with his claim.  The claims 
file indicates that the veteran did not fill out the enclosed 
VA Form 21-4176, Report of Accidental Injury as requested.  
Lastly, the RO advised the veteran that it had requested the 
line of duty investigation records on the 1967 motor vehicle 
accident.  Thereafter, the RO reviewed the veteran's claims 
and issued the August 2002 Supplemental Statement of the Case 
(SSOC) which confirmed the prior denial.  By a letter dated 
in August 2002, the RO gave the veteran the opportunity to 
make any comment desired within 60 days, concerning the SSOC.  
The Board notes that the August 2002 SSOC also provided the 
veteran with notice of the VCAA.  Based on the foregoing 
actions, the RO complied with the Remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with a copy of the April 
1995 and August 2002 rating decisions as well as the 
September 1995 Statement of the Case, May 2000 SSOC, and 
August 2002 SSOC.  The RO has also made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file.  The RO afforded the veteran a VA 
examination in November 1994 and January 2000.  The veteran 
prepared VA Form 21-4141 for Kingman Regional Hospital and 
Dr. C.R.L.; the RO requested the identified records.  In a 
statement received in December 1997, the veteran indicated 
that these records were actually located in his medical file 
at the VA Medical Center in Prescott, Arizona.  The RO 
obtained treatment records from the Prescott facility dated 
from June 1988 to October 1997, which included the treatment 
period identified by the veteran.   The RO also obtained the 
veteran's service medical records and civilian civil service 
medical records.  The Department of the Army Health Clinic at 
Proving Ground, Yuma, Arizona responded in October 1994 that 
no records were found on file on the veteran.  The RO 
scheduled the veteran for a hearing in February 1998, but it 
was noted in a Deferred Rating Decision dated in January 
1998, that the veteran failed to appear.  The veteran has not 
contended that this is inaccurate, so no due process concerns 
are otherwise implicated.  The veteran has also not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Moreover, VA has fully discharged its duty to notify the 
claimant of the evidence necessary to substantiate the claims 
and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.


Service Connection

On the veteran's original application for compensation 
benefits, he indicated that he sustained tooth extractions, a 
jaw injury, and back problems due to a motor vehicle accident 
that occurred in 1967 in Norfolk, Virginia.  He indicated 
that he received treatment for his injuries at the Naval 
Station, in Norfolk, Virginia while with the USS LaSalle LPD-
3, but was unsure of the dates.  He further indicated that he 
received treatment for his lower back at the Franciscan 
Hospital in Rock Island, Illinois in 1972 and was treated 
again at the Army Hospital at the Yuma Proving Ground in 
Yuma, Arizona in 1985.  He added that records of the latter 
treatment were sent to his civilian personnel file.  In an 
attached statement, the veteran related that he re-injured 
his lower back on two separate occasions and was 
hospitalized.  The claims file indicates that the RO 
requested that the veteran provide the address for the 
Franciscan Hospital in October 1994 but the veteran did not 
respond.  The claims file also indicates that the Department 
of the Army Health Clinic at Yuma Proving Ground responded 
that no records were found on file for the veteran in October 
1994.  

Service medical records show that the veteran's October 1965 
enlistment examination report noted no defects associated 
with the veteran's back.  It was noted that the veteran was 
missing teeth 1, 4, 13, 16, 17, 18, and 32.  The veteran was 
re-examined in October 1966 for placement on active duty.  
The report on the examination was also absent any references 
to a back disorder.  It was noted that the veteran was 
missing teeth 1, 5, 12, 16, 17, 18, and 32.  The service 
medical records further showed that while with the USS 
LaSalle, the veteran sustained an injury to his left middle 
finger, left forearm, and upper lip, and received treatment 
for a finger on his right hand in 1968.  Despite the 
veteran's contentions on his application, no complaints of 
back and jaw pain or findings of a back and jaw disorder were 
noted throughout service or found at the veteran's physical 
examination in October 1968 for his release from service.  At 
that time, it was noted that the veteran was missing teeth 1, 
3, 13, 16, 17, 18, 32.  It is not readily apparent why some 
of the numbers changed, but the fact remains that the veteran 
entered service with 7 teeth missing and was released from 
active duty with 7 teeth missing. 

The earliest post-service medical records are dated in 
November 1985.  Civilian civil service medical records show 
that the veteran was examined in November/December 1985 for a 
firefighter position.  At that time, the veteran denied any 
history of work related injuries and denied any problems 
associated with his head and back.  He also reported that he 
went to the dentist yearly and it was added that there were 
no other problems.   

The first documented evidence of a back disorder is dated in 
February 1987.  Private medical records from Dr. R.W.M. dated 
from February 1987 to April 1987 show that the veteran 
reported that he had injured his back in January 1987.  The 
veteran underwent a myelogram in April 1987.  The 
preoperative diagnosis was suspected herniated lumbar disc 
and postoperative diagnosis was lumbar radiculopathy.  

The November 1994 VA examination report shows that the 
veteran related that the motor vehicle accident actually 
occurred "while coming off liberty" in 1966.  He claimed 
that he knocked his teeth out and hurt his back.  He also 
reported that he was brought to the ship hospital where x-
rays were done and he was advised that he had a herniated 
disc that was diagnosed after a myelogram.  As noted earlier, 
service medical records are silent on the occurrence of an 
accident or treatment for any injuries.  It was suspected 
that the veteran had a herniated lumbar disc but after the 
April 1987 myelogram, Dr. R.W.M. diagnosed lumbar 
radiculopathy.  At the 1994 VA examination, the veteran also 
indicated that he re-injured his back in October 1969 and 
consulted a "medical station" in Yuma, Arizona, and when he 
re-injured his back again, he then went to a "public 
hospital" in Rock Island, Illinois.  Again, the "medical 
station" or Army Health Clinic at Yuma Proving Ground  found 
no records on the veteran.  The veteran has not identified 
with any specificity the facility in custody of the purported 
1969 records.  

At the 1994 examination, the veteran complained of chronic 
back problems and right jaw pain.  The 1994 VA examiner 
provided a diagnosis of marked degenerative disc changes of 
the lumbar spine at all levels, L1-2, L2-3, L4-5, L5-S1, 
symptomatic with marked limitation of spinal movements with 
probable left radiculitis.   VA treatment records and the 
1995 Magnetic Resonance Imaging of the lumbar spine also 
revealed that the veteran had degenerative disc disease.  
Thus, the veteran has been diagnosed with a back disorder, 
but there is no competent medical evidence of a relationship 
between the disorder and service.

In a September 1995 statement, the veteran contended that the 
injury that he sustained to his upper left lip, for which he 
was service connected, also resulted in the loosening of a 
couple of teeth.  The January 2000 VA examination report 
shows that a physical examination revealed that all of the 
veteran's teeth except for #6, 21, and 22 were missing.  The 
service medical records do not support the veteran's 
contention that his teeth were knocked out.  The lack of 
post-service medical or dental records weighs heavily against 
the veteran's contention that his teeth were loosened in 
another service incident and eventually fell out.

The veteran also stressed in his 1995 statement that he also 
injured his back when he fell on a pier, even though the 
April 1968 service medical record entry only noted his left 
forearm.  He added that he believed that the April 1968 
incident was the date of onset of his back disorder.  In an 
August 1997 statement, the veteran returned to maintaining 
that the significant back injury occurred in July 1967.  He 
related that he attempted to obtain his medical records from 
the "Norfolk VA., Regional Hosp., Norfolk, VA." on two 
occasions, but was informed that the medical records had been 
destroyed as the hospital retained records for 20 years 
pursuant to policy.

The Board finds that the medical evidence of record weighs 
heavily against the veteran's contention that his currently 
diagnosed back disorder, multiple tooth extractions, and 
residual jaw pain are all due to injuries he sustained from a 
motor vehicle accident or other incidents during service.  As 
discussed earlier, the RO requested any line of duty 
investigation records concerning a motor vehicle accident 
from the veteran's service records.  None has been associated 
with the file so it is presumed that no record of an accident 
was noted in the veteran's service records.  The RO offered 
assistance in obtaining police records on the motor vehicle 
accident but the veteran did not cooperate.  Service 
connection for the claimed disorders must be denied on the 
basis of the current evidence.  As the preponderance of the 
evidence is against the veteran's claims, the "benefit of 
the doubt" rule is not applicable.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002).  


ORDER

Service connection for degenerative disc disease involving 
L1-2, L3-4, L4-5, and L5-S1 is denied. 

Service connection for tooth extractions and jaw injury is 
denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

